Case 17-24200        Doc 61     Filed 04/16/19     Entered 04/16/19 13:37:18          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 24200
         Violet M Jackson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/14/2017.

         2) The plan was confirmed on 03/07/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/07/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/31/2018.

         5) The case was Dismissed on 11/07/2018.

         6) Number of months from filing to last payment: 13.

         7) Number of months case was pending: 20.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-24200             Doc 61            Filed 04/16/19    Entered 04/16/19 13:37:18                Desc         Page 2
                                                             of 3



 Receipts:

           Total paid by or on behalf of the debtor                       $5,500.00
           Less amount refunded to debtor                                     $0.00

 NET RECEIPTS:                                                                                               $5,500.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $3,960.00
     Court Costs                                                                         $0.00
     Trustee Expenses & Compensation                                                   $239.25
     Other                                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $4,199.25

 Attorney fees paid and disclosed by debtor:                            $400.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim            Claim       Principal      Int.
 Name                                           Class   Scheduled      Asserted         Allowed        Paid         Paid
 Amer Coll Co                               Unsecured         535.00           NA              NA            0.00       0.00
 American Eagle Bank                        Secured           749.26        748.83        1,298.83        790.33      30.77
 Apelles                                    Unsecured         762.38           NA              NA            0.00       0.00
 Boys Hope Girls Hope of Illinois           Unsecured         975.00           NA              NA            0.00       0.00
 Capital One Bank USA NA                    Unsecured      2,753.00            NA              NA            0.00       0.00
 City of Chicago Department of Revenue      Unsecured      4,194.03       3,714.14        3,714.14           0.00       0.00
 City of Chicago Department of Water        Secured        8,305.25           0.00        8,305.25        350.00        0.00
 Commonwealth Edison Company                Unsecured      1,220.23       1,511.80        1,511.80           0.00       0.00
 Contract Callers, I                        Unsecured         291.00           NA              NA            0.00       0.00
 Convergent Outsourcing                     Unsecured         359.00           NA              NA            0.00       0.00
 Department Of Education                    Unsecured      4,105.00     17,514.71        17,514.71           0.00       0.00
 ERC/Enhanced Recovery Corp                 Unsecured         559.00           NA              NA            0.00       0.00
 ERC/Enhanced Recovery Corp                 Unsecured         250.00           NA              NA            0.00       0.00
 Fed Loan Servicing                         Unsecured     12,143.00            NA              NA            0.00       0.00
 Harris & Harris Ltd                        Unsecured      1,906.00            NA              NA            0.00       0.00
 Hillcrest Credit Agency                    Unsecured      1,564.00            NA              NA            0.00       0.00
 Internal Revenue Service                   Priority            0.00          0.00            0.00           0.00       0.00
 Internal Revenue Service                   Unsecured     10,517.44       9,435.56        9,435.56           0.00       0.00
 MCSI -Municipal Collection Services, Inc   Unsecured         100.00           NA              NA            0.00       0.00
 Midland Funding                            Unsecured      5,476.00            NA              NA            0.00       0.00
 Midland Funding                            Unsecured      3,760.00            NA              NA            0.00       0.00
 Peoples Energy Corp                        Unsecured      2,724.12       2,789.01        2,789.01           0.00       0.00
 Portfolio Recovery                         Unsecured      3,503.00            NA              NA            0.00       0.00
 Portfolio Recovery                         Unsecured         548.00           NA              NA            0.00       0.00
 Quantum 3 Group LLC as Agent for           Unsecured      3,512.09            NA              NA            0.00       0.00
 Select Portfolio Servicing Inc             Secured       12,474.04     10,292.52        10,292.52        129.65        0.00
 Select Portfolio Servicing Inc             Secured       48,084.00     47,559.37        47,559.37           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-24200        Doc 61      Filed 04/16/19     Entered 04/16/19 13:37:18             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $47,559.37              $0.00              $0.00
       Mortgage Arrearage                                $10,292.52            $129.65              $0.00
       Debt Secured by Vehicle                            $1,298.83            $790.33             $30.77
       All Other Secured                                  $8,305.25            $350.00              $0.00
 TOTAL SECURED:                                          $67,455.97          $1,269.98             $30.77

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $34,965.22               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,199.25
         Disbursements to Creditors                             $1,300.75

 TOTAL DISBURSEMENTS :                                                                       $5,500.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
